DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by , Okada et al., U.S. Publication Number 20190113407.
	Regarding claims 1,10 and 16, Okada et al., discloses a force sensor with features of the claimed invention including an axial force sensor (see the Z direction arrow in figure 1), comprising: a sensing diaphragm comprising: an inner ring; an outer ring; and a connecting element connected between the inner ring and the outer ring (see paragraph 0147).  Generally for proper performance, the connecting element is more compliant in a direction of the axial force respect to other loading directions.  At least two signal pairs (such as the E23 and E33 pair), each of the at least two signal pairs comprising: a signal emitter coupled to one of the inner ring and the outer ring; and a signal receiver coupled to the other of the inner ring and the outer ring (see paragraph 0018, and claim 5).  Regarding claim 10, the sensor can be used for any robot application (see paragraph 0002).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., U.S. Publication Number 20190113407.
	Regarding this claim, while Okada et al., does not explicitly teaches the use of manganic emitter and receive, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his device to use any emitter and receiver, because Okada et al.,  clearly mention the use of various force effect sensing system (see claims 2-8).

Claims 4-9, 12-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, October 06, 2021